— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered October 27, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court did not abuse its discretion in determining that the defendant’s request to withdraw his plea on the grounds that he was mentally unfit, that he was innocent and that he was forced to plead guilty because of his attorney’s incompetence, was without merit (CPL 220.60 [3]; People v Pica, 112 AD2d 325; People v Stubbs, 110 AD2d 725, 727; People v Kelsch, 96 AD2d 677, 678). In view of the complete allocution of the defendant’s plea before the same Judge who presided at sentencing and the fact that the defendant made no showing in support of his conclusory assertions, Criminal Term properly proceeded to impose sentence without making any further inquiry (see, People v Brown, 110 AD2d 902, 903). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.